ACQUISITION AGREEMENT THIS AGREEMENT is dated for reference the 12th day of August, 2008. AMONG: Minerco Resources, Inc., a company incorporated in the state of Nevada(the “Purchaser”) AND: Wisdom Resources, Inc., a company incorporated in the state of Nevada(the“Vendor”) WHEREAS, theVendor purchased a unit (the “Unit”) from Plateau Mineral Development LLC (the “Operator”) pursuant to the Addendum to Unit Acquisition Agreement dated August 1, 2008 (the “Acquisition Agreement”), attached hereto and incorporated into this Agreement as Schedule “A”; and WHEREAS the Vendor has agreed to sell the Unit and the Purchaser has agreed to buy the Unit on the terms and conditions hereinafter set forth. NOW THEREFORE in consideration of the premises, covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Vendor, the Purchaser and the Operator, the parties hereby agree as follows: 1. Purchase and Sale 1.1 On the basis of the representations and warranties set forth in section 2 of this Agreement: (a) effective as of the Closing Date (as hereinafter defined), the Vendor hereby assigns to the Purchaser one hundred percent (100%) of all right and title in and to the Unit and the Purchaser hereby accepts such assignment; (b) in consideration of the assignment of all right and title in and to the Unit: i. the Purchaser hereby agrees to pay the Vendor a one-time lump sum payment of five thousand dollars ($5,000), payable in cash, on or before the Closing Date; and ii. the Purchaser hereby agrees to issue the Vendor 12,500,000 restricted common shares in the capital stock of the Purchaser (the “Shares”), on the Closing Date, subject to the Vendor executing a subscription agreement (the “Subscription Agreement”) substantially in the form attached hereto as Schedule B, which Subscription Agreement is hereby pre-approved by the Vendor. 1.2 The “Closing Date” shall occur on the tenth (10th) business day following the execution of this Agreement or on such other date as may be mutually agreed by the Vendor and the Purchaser in writing. 1 2. Representations and Warranties 2.1The
